NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DENISE HELEN FULEIHAN,                           No.       14-15024

                Plaintiff-Appellant,             D.C. No. 2:13-cv-01145-JCM-
                                                 NJK
 v.

WELLS FARGO BANK, NA; et al.,                    MEMORANDUM*

                Defendants-Appellees.


                     Appeal from the United States District Court
                              for the District of Nevada
                      James C. Mahan, District Judge, Presiding

                               Submitted July 26, 2016**

      Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Denise Helen Fuleihan appeals pro se from the district court’s judgment

dismissing her diversity action alleging foreclosure-related claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of res judicata. Cabrera v. City of Huntington Park, 159 F.3d 374, 381 (9th Cir.

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1998). We affirm.

      The district court properly dismissed Fuleihan’s action as barred by the

doctrine of res judicata because Fuleihan’s claims were raised, or could have been

raised, in prior actions between the parties or their privies and those prior actions

resulted in final judgments on the merits. See id. (elements of res judicata); see

also Tahoe Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d

1064, 1081 (9th Cir. 2003) (“Even when the parties are not identical, privity may

exist if there is substantial identity between parties, that is, when there is sufficient

commonality of interest.” (citation and internal quotation marks omitted)); Stewart

v. U.S. Bancorp, 297 F.3d 953, 956-57 (9th Cir. 2002) (the doctrine of res judicata

bars subsequent litigation both of claims that were raised and those that could have

been raised in the prior action).

      All pending motions are denied.

      AFFIRMED.




                                            2                                      14-15024